PER CURIAM:
Several plaintiffs, whose product-liability claims against Hoffman-LaRoche, Inc., were consolidated, appeal the summary judgment in favor of Hoffman-LaRoche that was based on a ruling by the district court that their causation evidence was inadmissible. See In re Accutane Prods. Liab., 511 F.Supp.2d 1288 (M.D.Fla.2007). We have considered the briefs, the relevant parts of the record, and the well-reasoned opinion by the district court and conclude that the district court did not abuse its discretion by excluding the evidence and properly granted summary judgment.
AFFIRMED.